United States Court of Appeals
                                                                                  Fifth Circuit
                                                                               F I L E D
     IN THE UNITED STATES COURT OF APPEALS 30, 2007
                                          July
              FOR THE FIFTH CIRCUIT
                                                                           Charles R. Fulbruge III
                                                                                   Clerk
                             No. 07-20015
                           Summary Calendar



GARY CLYDE DANIELS

                                             Plaintiff-Appellant

v.

MRS JO BEASLEY, PCA Nurse; MRS BARBARA HOLLNAGEL; MRS
THERESA PLACE; UNIVERSITY OF TEXAS MEDICAL BRANCH; MR
ROBERTS, Physician Assistant Nurse; RANDALL HEALY

                                             Defendants-Appellees

             ---------------------------------------------------------

GARY CLYDE DANIELS

                                             Plaineiff-Appellant

v.

JO BEASLEY; BARBARA HOLLNAGEL; THERESA PLACE; UNIVERSITY
OF TEXAS MEDICAL BRANCH; MR ROBERTS

                                             Defendants-Appellees


           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. 4:06-CV-3246
                     USDC No. 4:06-CV-3284
                                  No. 07-20015

Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
      Gary Clyde Daniels, Texas prisoner # 579867, appeals from the dismissal
of his civil rights suit in which he alleged that the defendants were deliberately
indifferent to his serious medical needs. The district court concluded that the
suit was frivolous.
      Daniels argues that defendant Beasley gave him the wrong medication,
which resulted in excessive sleep, a loss of appetite, and a temporary loss of
vision. Daniels has not challenged the district court’s conclusion that the other
named defendants were not personally involved in the submission of the wrong
medication, and any such claim is abandoned. See Brinkmann v. Dallas County
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). With respect to
Beasley, Daniels has not established that her actions involved more than
negligence.   See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).
Additionally, Daniels has not shown that his injuries were more than de
minimis. See 42 U.S.C. § 1997e(e); Siglar v. Hightower, 112 F.3d 191, 193 (5th
Cir. 1997).
      Daniels’s appeal is without arguable merit and is frivolous. See Howard
v. King, 707 F.2d 215, 219-20 (5th Cir. 1983). Because the appeal is frivolous,
it is dismissed. See 5TH CIR. R. 42.2. Daniels is cautioned that the dismissal of
this appeal as frivolous, and the district court’s dismissal of his complaint as
frivolous, count as strikes under 28 U.S.C. § 1915(g). See Adepegba v. Hammons,
103 F.3d 383, 387-88 (5th Cir. 1996). He is cautioned that if he accumulates
three strikes under § 1915(g), he will be unable to proceed in forma pauperis
(IFP) in any civil action or appeal filed while he is incarcerated or detained in



      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                        2
                                No. 07-20015

any facility unless he is under imminent danger of serious physical injury. See
§ 1915(g).
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                      3